                                  1

                                  2

                                  3

                                  4

                                  5

                                  6                              IN THE UNITED STATES DISTRICT COURT

                                  7                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  8

                                  9      LEGALFORCE RAPC WORLDWIDE                      Case No. 17-cv-07318-MMC
                                         P.C.,
                                  10                                                    ORDER GRANTING IN PART AND
                                                         Plaintiff,                     DENYING IN PART TTC
                                  11                                                    DEFENDANTS’ MOTION TO DISMISS;
                                                   v.                                   GRANTING TRADEMARK
                                  12                                                    DEFENDANTS’ MOTION TO DISMISS;
Northern District of California
 United States District Court




                                         MATTHEW H SWYERS, et al.,                      AFFORDING PLAINTIFF LIMITED
                                  13                                                    LEAVE TO AMEND
                                                         Defendants.
                                  14                                                    Re: Dkt. Nos. 81, 82

                                  15

                                  16          Before the Court are two motions to dismiss plaintiff LegalForce RAPC Worldwide,

                                  17   P.C.’s (“RAPC”) Second Amended Complaint: (1) defendants TTC Business Solutions,

                                  18   LLC (“TTC”) and Matthew H. Swyers’ (“Swyers”) (collectively, “TTC Defendants”) Motion

                                  19   to Dismiss, filed August 10, 2018; and (2) defendants The Trademark Company LLC

                                  20   (“Trademark LLC”) and The Trademark Company PLLC’s (“Trademark PLLC”)

                                  21   (collectively, “Trademark Defendants”) Motion to Dismiss, filed August 13, 2018. The

                                  22   motions have been fully briefed. Having read and considered the papers filed in support

                                  23   of and in opposition to the motions, the Court rules as follows.1

                                  24                                          BACKGROUND

                                  25          In the operative complaint, the Second Amended Complaint (“SAC”), RAPC

                                  26   alleges it is a law firm that practices “trademark law before the United States Patent and

                                  27
                                              1
                                  28              By order filed September 17, 2018, the Court took the matters under submission.
                                  1    Trademark Office (‘USPTO’)” (see SAC ¶ 2), and that it “offers trademark filing services”

                                  2    through the “Trademarkia.com website” (see SAC ¶ 46).

                                  3           RAPC alleges that Swyers, an attorney, is the owner of TTC and Trademark LLC,

                                  4    each of which provides “trademark related services” (see SAC ¶¶ 3, 11, 13), and the

                                  5    owner of Trademark PLLC, a law firm that provides “legal services in trademark related

                                  6    matters” (see SAC ¶¶ 3, 10). RAPC alleges that TTC operates the website "TTC

                                  7    Business Solutions," on which it has made "false” statements. (See SAC ¶ 68). RAPC

                                  8    further alleges that the “trademark business” of TTC, Trademark LLC, and Trademark

                                  9    PLLC “is built upon the foundation of the unauthorized practice of law” (see SAC ¶ 7),

                                  10   and that all defendants “have been submitting or aiding and abetting their customers in

                                  11   submitting fraudulent specimens to the USPTO” (see SAC ¶ 32; see also SAC ¶ 77).2

                                  12          Based on the above allegations, RAPC asserts in the SAC three Claims for Relief:
Northern District of California
 United States District Court




                                  13   (1) "Declaratory Judgment"; (2) "False or Misleading Advertising [under] the Lanham Act,

                                  14   15 U.S.C. § 1125(a)"; and (3) "California Unfair Competition [under] Cal. Bus. & Prof.

                                  15   Code § 17200 et seq." The First and Second Claims are alleged against TTC only, while

                                  16   the Third Claim is alleged against all defendants.

                                  17                                       LEGAL STANDARD

                                  18          Dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure "can be

                                  19   based on the lack of a cognizable legal theory or the absence of sufficient facts alleged

                                  20   under a cognizable legal theory." See Balistreri v. Pacifica Police Dep't, 901 F.2d 696,

                                  21   699 (9th Cir. 1990). Rule 8(a)(2), however, "requires only 'a short and plain statement of

                                  22   the claim showing that the pleader is entitled to relief.'" See Bell Atlantic Corp. v.

                                  23   Twombly, 550 U.S. 544, 555 (2007) (quoting Fed. R. Civ. P. 8(a)(2)). Consequently, "a

                                  24   complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual

                                  25   allegations." See id. Nonetheless, "a plaintiff's obligation to provide the grounds of his

                                  26
                                              2
                                  27            As set forth in its order of July 17, 2018, the Court understands the word
                                       "specimen" to refer to the "mark as used on or in connection with the goods or services"
                                  28   that is submitted for registration to the USPTO. See 37 C.F.R. § 2.56(a).

                                                                                      2
                                  1    entitlement to relief requires more than labels and conclusions, and a formulaic recitation

                                  2    of the elements of a cause of action will not do." See id. (internal quotation, citation, and

                                  3    alteration omitted).

                                  4           In analyzing a motion to dismiss, a district court must accept as true all material

                                  5    allegations in the complaint, and construe them in the light most favorable to the

                                  6    nonmoving party. See NL Indus., Inc. v. Kaplan, 792 F.2d 896, 898 (9th Cir. 1986). "To

                                  7    survive a motion to dismiss, a complaint must contain sufficient factual material, accepted

                                  8    as true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v. Iqbal, 556 U.S.

                                  9    662, 678 (2009) (quoting Twombly, 550 U.S. at 570). "Factual allegations must be

                                  10   enough to raise a right to relief above the speculative level[.]" Twombly, 550 U.S. at 555.

                                  11   Courts "are not bound to accept as true a legal conclusion couched as a factual

                                  12   allegation." See Iqbal, 556 U.S. at 678 (internal quotation and citation omitted).
Northern District of California
 United States District Court




                                  13                                            DISCUSSION

                                  14          In their respective motions, defendants argue that each of RAPC’s claims is

                                  15   subject to dismissal.

                                  16   A. Federal Claim: Lanham Act

                                  17          The Lanham Act prohibits any "false or misleading description of fact, or false or

                                  18   misleading representation of fact, which . . . in commercial advertising or promotion,

                                  19   misrepresents the nature, characteristics, qualities, or geographic origin of his or her or

                                  20   another's goods, services, or commercial activities." See 15 U.S.C. § 1125(a)(1).

                                  21          In the Second Claim for Relief, RAPC alleges that TTC has made false statements

                                  22   on its website that “misrepresent the nature, characteristics, and quality of TTC’[s]

                                  23   services.” (See SAC ¶ 70.) RAPC alleges that “as a result of TTC’s false

                                  24   advertisements, RAPC has been injured, including[,] but not limited to, lost customers,

                                  25   direct diversion of sales from RAPC to TTC, decline in sales and market share, lost

                                  26   profits, having to pay increased advertising costs, loss of goodwill, and additional losses

                                  27   and damages.” (See SAC ¶ 71.)

                                  28   //
                                                                                       3
                                  1           1. Standing

                                  2           To establish standing for purposes of Article III, a plaintiff must allege at the

                                  3    pleading stage and thereafter prove both an “injury in fact” and a “causal connection

                                  4    between the injury and the conduct complained of.” See Lujan v Defenders of Wildlife,

                                  5    504 U.S. 555, 560 (1992) (internal quotation and citation omitted)

                                  6           The TTC Defendants argue that RAPC fails to allege facts to support a finding that

                                  7    RAPC suffered an injury in fact caused by TTC’s alleged false advertising.

                                  8           “[W]hen [a] plaintiff competes directly with [a] defendant,” however, “a

                                  9    misrepresentation will give rise to a presumed commercial injury that is sufficient to

                                  10   establish standing,” see TrafficSchool.com v. Edriver, Inc., 653 F.3d 820, 826-27 (9th Cir.

                                  11   2011), and RAPC alleges it “compete[s]” with TTC to provide “small businesses” with

                                  12   “services that allow them to protect their marks through filings with the [USPTO].” (See
Northern District of California
 United States District Court




                                  13   SAC ¶ 5.)3

                                  14          Accordingly, the TTC Defendants have not shown RAPC’s Lanham Act claim is

                                  15   subject to dismissal for failure to allege standing.

                                  16          2. Proximate Cause

                                  17          The TTC Defendants further argue that RAPC fails to allege sufficient facts to

                                  18   support a finding that TTC’s alleged false statements were a proximate cause of RAPC’s

                                  19   asserted injuries. See Lexmark Int’l., Inc. v. Static Control Components, Inc., 572 U.S.

                                  20   118, 134 n.6 (2014) (holding proximate cause is “element” of Lanham Act claim).

                                  21          A “proximate cause analysis” considers “whether the harm alleged has a

                                  22   sufficiently close connection to the conduct the statute prohibits.” See id. at 133. With

                                  23   respect to the Lanham Act, a plaintiff establishes proximate cause where, for example, a

                                  24   competitor makes “false statements about his own goods . . . and thus induc[es]

                                  25   customers to switch.” See id. at 137; see also id. at 138 (noting “diversion of sales to a

                                  26
                                  27          3
                                             As set forth above and as further described below, RAPC alleges TTC has made
                                  28   a number of misrepresentations on its website.

                                                                                      4
                                  1    direct competitor may be the paradigmatic direct injury from false advertising”). Here,

                                  2    RAPC alleges it has “lost customers” to TTC (see SAC ¶ 71), which allegation is

                                  3    supported by the further allegation that, from 2015, the year TTC was “[f]ormed,” to 2017,

                                  4    the year RAPC filed the instant action, RAPC’s “market share” has “decline[d]” from

                                  5    “nearly 2.4%” to “approximately 1.8%,” a loss that, according to RAPC, corresponds to

                                  6    “approximately 2670 trademark[ ] filings per year” (see SAC ¶¶ 11, 58). In addition,

                                  7    RAPC alleges, it has had to reduce its prices from “$499 to $199 and lower to match the

                                  8    unfair competition of TTC.” (See SAC ¶ 56.) Irrespective of any difficulty RAPC may

                                  9    encounter in proving such allegations, see TrafficSchool.com, 653 F.3d at 831 (affirming

                                  10   district court’s denial of request for monetary award based on lost profits, where plaintiff

                                  11   failed to offer “any proof of past injury or causation”), the Court finds them sufficient at the

                                  12   pleading stage.
Northern District of California
 United States District Court




                                  13          Accordingly, the TTC Defendants have not shown RAPC’s Lanham Act claim is

                                  14   subject to dismissal for failure to sufficiently allege proximate cause.

                                  15          3. Whether Specific Statements Are Actionable

                                  16          As noted, RAPC bases its Lanham Act claim on several statements by TTC, none

                                  17   of which, the TTC Defendants argue, is actionable. The Court considers the challenged

                                  18   statements in turn.

                                  19                 a. “Created by USPTO Attorneys”; “Created by U.S. Patent &
                                                        Trademark Office Attorneys”; “Created by former U.S. Patent
                                  20                    & Trademark (‘USPTO’) Attorneys”; Created by former U.S.
                                                        Patent & Trademark Attorneys”; Created by former Attorneys
                                  21                    With the USPTO”
                                  22          RAPC alleges that TTC’s website includes the following statements (see SAC

                                  23   ¶ 68.a): (1) “Created by USPTO Attorneys” (see SAC Exs. 1, 3, 6, 7, 8); (2) “Created by

                                  24   U.S. Patent & Trademark Office Attorneys” (see SAC Exs. 2, 5, 9); (3) “Created by former

                                  25   U.S. Patent & Trademark (‘USPTO’) Attorneys” (see SAC Ex. 6); (4) “Created by former

                                  26   U.S. Patent & Trademark Attorneys” (see SAC Exs. 10, 12); and (5) “Created by former

                                  27

                                  28
                                                                                      5
                                  1    Attorneys with the USPTO” (see SAC Ex. 13).4 RAPC alleges the above-quoted

                                  2    statements are false for the reason that TTC was not created by “more than one USPTO

                                  3    Attorney[ ],” but, rather, “by just one former USPTO Attorney – Swyers.” (See SAC

                                  4    ¶ 68.a.) Further, RAPC alleges, the statements, to the extent they do not include the

                                  5    word “former,” are false for the additional reason that Sywers “was excluded from

                                  6    practice by the USPTO in January 2017” (see SAC ¶¶ 3, 68.a) and cannot apply for

                                  7    reinstatement for “at least five years” (see SAC ¶ 35).

                                  8           The TTC Defendants argue that the Lanham Act claim, to the extent based on the

                                  9    above-quoted statements, is subject to dismissal for failure to comply with Rule 9(b) of

                                  10   the Federal Rules of Civil Procedure. As set forth below, the Court disagrees.

                                  11          “Averments of fraud must be accompanied by 'the who, what, when, where, and

                                  12   how' of the misconduct charged." Vess v. Ciba-Geigy Corp., USA, 317 F.3d 1097, 1106
Northern District of California
 United States District Court




                                  13   (9th Cir. 2003) (setting forth requirements for compliance with Rule 9(b)). Here, by

                                  14   alleging the statements were made by TTC on its TTC Business Solutions website and

                                  15   appeared on that website as of the date of the filing of the SAC (see SAC ¶ 68.a.i), RAPC

                                  16   has sufficiently pleaded the “who,” the “when,” and the “where” required by Rule 9(b).

                                  17   Next, RAPC has sufficiently pleaded the “what,” by quoting in the SAC each challenged

                                  18   statement and identifying each page on which each such statement can be found, as well

                                  19   as attaching to the SAC a copy of each webpage on which each such statement is

                                  20   located. (See SAC ¶ 68, Exs. 1-3, 5-10, 12-13.) Lastly, RAPC has sufficiently pleaded

                                  21   the “how” by, as set forth above, explaining that the use of the plural “Attorneys” is false

                                  22   because “TTC was created by just one former USPTO Attorney – Swyers” (see SAC

                                  23   ¶ 68.a), and by explaining that TTC’s references to Swyers as “a USPTO Attorney

                                  24   without the word ‘former’ [is] false” (see id.) because the USPTO, in January 2017,

                                  25   excluded him from practice for a period of at least five years (see SAC ¶¶ 3, 35).

                                  26   //

                                  27
                                              4
                                  28              The Court discusses these statements collectively, as do the parties.

                                                                                      6
                                  1          Accordingly, to the extent RAPC’s Lanham Act claim is based on “Created by

                                  2    USPTO Attorneys,” “Created by U.S. Patent & Trademark Office Attorneys,” “Created by

                                  3    former U.S. Patent & Trademark (‘USPTO’) Attorneys,” “Created by former U.S. Patent &

                                  4    Trademark Attorneys,” and “Created by former Attorneys with the USPTO,” the TTC

                                  5    Defendants have not shown the claim is subject to dismissal.

                                  6                 b. “We’ve Prepared and Filed Over 20,000 Office Action Responses”

                                  7          RAPC alleges that TTC’s website includes the following statement: “We’ve

                                  8    Prepared and Filed Over 20,000 Office Action Responses.” (See SAC ¶ 68.b, Ex. 10.)

                                  9    RAPC alleges the above-quoted statement is false for the reason that TTC “has not

                                  10   prepared and filed over 20,000 Office Action responses since 2015” (see id.), the year in

                                  11   which TTC was formed (see SAC ¶ 11).

                                  12         The TTC Defendants argue said statement is not misleading because “it may refer
Northern District of California
 United States District Court




                                  13   to TTC’s successor entities, or to other lawyers.” (See TTC Defs.’ Mot. at 12:25-13:1.)

                                  14   Nothing in the SAC, however, makes reference to TTC’s having any successor or

                                  15   predecessor in interest,5 and the TTC Defendants have not identified any portion of

                                  16   TTC’s website on which any successor or predecessor is mentioned. Consequently, at

                                  17   the pleading stage, the Court cannot find that, as a matter of law, a customer would

                                  18   reasonably understand “we,” as used in the challenged statement, to include, even if TTC

                                  19   has one, a successor or predecessor in interest. Nor can the Court, at the pleading

                                  20   stage, find that, as a matter of law, a customer would reasonably understand “we” to

                                  21   include “other lawyers,” namely, attorneys that TTC’s customers may select through its

                                  22   “Network of Independent Attorneys” to help them “assembly [an] office response.” (See

                                  23   TTC Defs.’ Mot. at 13:25-27.) Indeed, the TTC webpage cited by the TTC Defendants

                                  24   expressly distinguishes between “we” and “your attorney” as follows: “Depending on the

                                  25   package you select we, or your attorney you select through our Network of Independent

                                  26
                                             5
                                  27           Although the SAC alleges that Swyers, prior to creating TTC in 2015, had created
                                       two other entities (see SAC ¶ 3), the SAC does not allege that TTC is the successor to
                                  28   either of those entities.

                                                                                   7
                                  1    Attorneys (NIA) will work with you to assemble your office action response . . . .” (See id.;

                                  2    see also SAC Ex. 6.)

                                  3           Accordingly, to the extent RAPC’s Lanham Act claim is based on “We’ve Prepared

                                  4    and Filed Over 20,000 Office Action Responses,” the TTC Defendants have not shown

                                  5    the claim is subject to dismissal.

                                  6                  c. “Created by the Top Trademark Law Firm in the United States”

                                  7           RAPC alleges that TTC’s website includes the following statement: “Created by

                                  8    the Top Trademark Law Firm in the United States.” (See SAC ¶ 68.c, Exs. 11, 14, 15.)

                                  9    RAPC alleges the above-quoted statement is false for the reason that “TTC, a limited

                                  10   liability company, was created in July 2015 by Swyers personally as a sole member.”

                                  11   (See SAC ¶ 68.c.) In the alternative, RAPC alleges that if Trademark PLLC, a law firm,

                                  12   created TTC, TTC’s reference to said firm as being a “top” firm is false because
Northern District of California
 United States District Court




                                  13   Trademark PLLC’s “owner,” i.e., Swyers, “was disbarred by the USPTO.” (See id.)

                                  14          The TTC Defendants argue the statement is nonactionable. As discussed below,

                                  15   the Court agrees.

                                  16          First, although a statement by TTC that it was created by a law firm might support

                                  17   a Lanham Act claim in light of RAPC’s allegation that TTC was created by an individual

                                  18   and not a law firm, the three webpages on which the challenged statement is found

                                  19   cannot reasonably be read as making such a statement. Rather, on each of the three

                                  20   webpages, TTC advertises for sale a specific “package.” (See SAC Exs. 11, 14, 15.)6 In

                                  21   so doing, TTC states that one of those packages was “created” by the unnamed “Top

                                  22   Trademark Firm” (see SAC Ex. 11), and that the other two packages include “software”

                                  23   the unnamed law firm “created” (see SAC Exs. 14,15). As RAPC does not allege that a

                                  24   law firm did not create the packages and/or the software sold as part of the packages,

                                  25   RAPC fails to allege any facts to support a finding that the statement is false.

                                  26
                                  27         The “packages” are identified on TTC’s website as, respectively, the “Standard
                                              6

                                       Defense Package,” the “Second Request for Reconsideration Refusal to Register
                                  28   Package,” and the “Substantive Office Action Appellate Package.” (See id.)

                                                                                     8
                                  1           Second, to the extent the claim challenges TTC’s use of “top” to describe the

                                  2    unnamed law firm, such challenge is unavailing, as the reference constitutes

                                  3    nonactionable puffery. See Cook, Perkiss & Liehe, Inc. Northern California Collection

                                  4    Service Inc., 911 F.2d 242, 246 (9th Cir. 1990) (holding “puffery in advertisements" is

                                  5    nonactionable under Lanham Act; describing puffery as “either vague or highly

                                  6    subjective" assertions, for example, an advertisement that "states in general terms that

                                  7    one product is superior").

                                  8           Accordingly, to the extent RAPC’s Lanham Act claim is based on “Created by the

                                  9    Top Trademark Law Firm in the United States,” the claim is subject to dismissal.

                                  10                 d. “Trusted by over 100,000 Businesses Since 2003”

                                  11          RAPC alleges that TTC’s website includes the following statement: “Trusted by

                                  12   over 100,000 businesses since 2003.” (See SAC ¶ 68.d, Ex. 18.) RAPC alleges such
Northern District of California
 United States District Court




                                  13   statement is false for the reason that “since 2015,” the year in which TTC was formed, it

                                  14   has not had “over 100,000 customers.” (See SAC ¶ 68.d.)

                                  15          As with their argument pertaining to “We’ve Prepared and Filed Over 20,000 Office

                                  16   Action Responses,” the TTC Defendants contend “Trusted by over 100,000 businesses

                                  17   since 2003” is not misleading because it would be understood as a reference to TTC’s

                                  18   “predecessor.” (See TTC Defs.’ Mot. at 14:10-12.) For the reasons stated above with

                                  19   respect to “We’ve Prepared and Filed Over 20,000 Office Action Responses,” however,

                                  20   the Court cannot find at the pleading stage that, as a matter of law, a customer would

                                  21   reasonably understand “we,” as used in the challenged statement, to refer to TTC’s

                                  22   predecessor, if it has one.

                                  23          Accordingly, to the extent RAPC’s Lanham Act claim is based on “Trusted by over

                                  24   100,000 businesses since 2003,” the TTC Defendants have not shown the claim is

                                  25   subject to dismissal.

                                  26                 e. “As Featured In”

                                  27          RAPC alleges that TTC’s website, “between at least October 2017 and May 2018,”

                                  28   had a webpage that contained the phrase “As featured in,” under which were displayed
                                                                                    9
                                  1    “rotating banners showing logos” of a number of businesses, specifically, “Yahoo

                                  2    Finance, CNNMoney.com, CNBC, Compare LegalForms, Bank of America Small

                                  3    Business Community, Time, NBCNews.com, the Wall Street Journal, and INC500.” (See

                                  4    SAC ¶ 68.e.i.)7 RAPC alleges the statement is false “because upon information and

                                  5    belief, TTC has never been featured on these websites.” (See SAC ¶ 68.e.)

                                  6           The TTC Defendants argue RAPC’s allegation that the statement is false upon

                                  7    “information and belief” is insufficient. The Court agrees. In particular, under Rule 9(b),

                                  8    an allegation based upon “information and belief” must be “accompanied by a statement

                                  9    of the facts upon which the belief is founded,” see Wool v. Tandem Computers Inc., 818

                                  10   F.2d 1433, 1439 (9th Cir. 1987), and no such statement of facts is included in the SAC.

                                  11          Accordingly, to the extent RAPC’s Lanham Act claim is based on “As featured in,”

                                  12   the claim is subject to dismissal.
Northern District of California
 United States District Court




                                  13   B. State Law Claims8

                                  14          1. Section 17200

                                  15          In the Third Claim for Relief, RAPC, as noted, alleges that all defendants have

                                  16   violated § 17200.

                                  17   //

                                  18   //

                                  19

                                  20          7
                                               According to RAPC. said webpage displayed, at any given time, three of those
                                  21   logos. (See SAC Ex. 20 first page (screen shot of webpage displaying logos of
                                       NBCNews.com, the Wall Street Journal, and INC500); SAC Ex. 20 second page (screen
                                  22   shot of webpage displaying logos of CNBC, Compare LegalForms, and Bank of America
                                       Small Business Community).)
                                  23          8
                                                As the Court has not dismissed the entirety of RAPC’s federal claim, the Court
                                  24   finds it appropriate to exercise supplemental jurisdiction over the state law claims. The
                                       Court notes, however, that RAPC’s alternative allegations in support of diversity
                                  25   jurisdiction (see SAC ¶¶ 15-16) are insufficient for three reasons: (1) RAPC fails to allege
                                       the state in which it is “incorporated,” see 28 U.S.C. § 1332(c)(1); (2) RAPC fails to allege
                                  26   Sywers’ “state citizenship,” see Kanter v. Warner-Lambert Co., 265 F.3d 853, 857-58 (9th
                                       Cir. 2001); and (3) RAPC fails to allege the identity of the member or members of
                                  27   Trademark PLLC, and the citizenship of each such member, see Johnson v. Columbia
                                       Properties Anchorage, LP, 437 F. 3d 894, 899 (9th Cir. 2006) (holding LLC is “citizen of
                                  28   every state in which its owners/members are citizens”).

                                                                                    10
                                  1                  a. Liability of TTC

                                  2           RAPC alleges TTC has violated § 17200 by submitting to the USPTO “fraudulent

                                  3    specimens” (see SAC ¶¶ 77.a-b), and by engaging in the “unauthorized practice of law”

                                  4    (see SAC ¶¶ 7, 77.a-b; see also SAC ¶ 75).

                                  5                         1. Submission of Fraudulent Specimens

                                  6           The TTC Defendants contend RAPC lacks standing to assert against TTC a

                                  7    § 17200 claim based on the alleged submission of fraudulent specimens, and, in addition,

                                  8    argue that such claim is not pleaded with the specificity required by Rule 9(b). As

                                  9    discussed below, the Court agrees.

                                  10          First, to establish standing at the pleading stage for purposes of Article III, a

                                  11   plaintiff must, as noted above, allege an “injury in fact” and a “causal connection between

                                  12   the injury and the conduct complained of.” See Lujan, 504 U.S. at 555 (internal quotation
Northern District of California
 United States District Court




                                  13   and citation omitted). Additionally, to establish standing under § 17200, a plaintiff must

                                  14   allege it has “lost money or property as a result of the [alleged] unfair competition,” see

                                  15   Law Offices of Mathew Higbee v. Expungement Assistance Services (“Higbee”), 214 Cal.

                                  16   App. 4th 544, 547 (2013), for example, “losses in revenue and asset value” or being

                                  17   “required to pay increased advertising costs,” see id. at 564. Here, although RAPC

                                  18   alleges it has lost customers and has been required to lower its prices (see SAC ¶ 56), as

                                  19   well as its having lost “asset value” in the form of decreased market share (see SAC

                                  20   ¶ 58), RAPC fails to allege any facts to support a finding that such asserted losses

                                  21   occurred as a result of TTC’s submission of fraudulent specimens to the USPTO.

                                  22          Second, as RAPC acknowledges in the SAC (see SAC ¶ 32 and n.3), “[f]raud in

                                  23   procuring a trademark registration occurs when an applicant knowingly makes false,

                                  24   material representations of fact in connection with its application with intent to deceive the

                                  25   USPTO.” See Nationstar Mortgage LLC v. Ahmad, 112 U.S.P.Q. 2d 1361, 1366

                                  26   (T.T.A.B. 2014); see also id. at 1363 (considering whether applicant submitted “fabricated

                                  27   specimen . . . thereby knowingly [making] false statements as to the use of his mark”).

                                  28   Consequently, a § 17200 claim based on the submission of “fraudulent specimens” is
                                                                                     11
                                  1    subject to Rule 9(b), and RAPC has not complied with Rule 9(b), as the SAC includes no

                                  2    facts setting forth the “what, when, where, and how” of the alleged fraudulent

                                  3    submissions by TTC. See Vess, 317 F.3d at 1106 (holding “when averments of fraud are

                                  4    made,” claim is subject to Rule 9(b).)

                                  5           Accordingly, to the extent RAPC’s § 17200 claim is based on TTC’s submission of

                                  6    fraudulent specimens to the USPTO, the claim is subject to dismissal.

                                  7                         2. Unauthorized Practice of Law

                                  8           The TTC Defendants argue that, for a number of reasons, RAPC’s claim that TTC

                                  9    has engaged in the unauthorized practice of law is subject to dismissal. As set forth

                                  10   below, with the exception of the scope of relief to which RAPC may be entitled, the Court

                                  11   disagrees.

                                  12          At the outset, the TTC Defendants argue RAPC lacks standing to assert such
Northern District of California
 United States District Court




                                  13   claim. Where a law firm asserts against a non-lawyer competitor a § 17200 claim based

                                  14   on the alleged unauthorized practice of law, the plaintiff has standing if it “suffered losses

                                  15   in revenue and asset value and was required to pay increased advertising costs

                                  16   specifically because of the [alleged unauthorized practice of law].” See Higbee, 214 Cal.

                                  17   App. 4th at 564. Here, contrary to the TTC Defendants’ argument, RAPC has alleged

                                  18   such losses (see SAC ¶¶ 56-59), as well as facts to support a finding that such losses

                                  19   were the result of the alleged unauthorized practice of law (see SAC ¶¶ 56, 57, 60).

                                  20          Next, contrary to the TTC Defendants’ argument, a § 17200 claim can be based

                                  21   on the alleged unauthorized practice of law and can be based on harm to RAPC rather

                                  22   than to the market in which RAPC and TTC compete. See Higbee, 214 Cal. App. 4th at

                                  23   554-55 (rejecting argument that “the alleged violation of statutes concerning the

                                  24   unauthorized practice of law cannot serve as a predicate for [a § 17200] action” brought

                                  25   by an attorney, albeit acknowledging “the purpose of the proscriptions against the

                                  26   unlicensed practice of law” is “to protect the public from representation by persons

                                  27   unqualified to practice law” and “not to protect lawyers from competition”).

                                  28          Third, contrary to the TTC Defendants’ argument, Rule 9(b) does not apply to
                                                                                     12
                                  1    RAPC’s claim of unauthorized practice of law, as RAPC, in alleging said claim, does not

                                  2    “specifically alleg[e] fraud” or “facts that necessarily constitute fraud.” See Vess, 317

                                  3    F.3d at 1105 (setting forth circumstances under which claim is subject to Rule 9(b).)

                                  4    Although, as the TTC Defendants observe, RAPC does allege that TTC has made “false

                                  5    and misleading promotional statements [that] deceive consumers into purchasing inferior

                                  6    services” (see SAC ¶ 53), the allegedly false and misleading statements do not pertain to

                                  7    the practice of law (see SAC ¶ 68). RAPC does not allege, for example, that TTC has

                                  8    falsely told its customers it has the ability to practice law or that it does not practice law

                                  9    when in fact it does.

                                  10          Fourth, the TTC Defendants contend the facts alleged in the SAC are insufficient

                                  11   to support a finding that TTC has engaged in the unauthorized practice of law. The Court

                                  12   disagrees. Under California law, the practice of law “includes legal advice and counsel
Northern District of California
 United States District Court




                                  13   and the preparation of legal instruments and contracts by which legal rights are secured

                                  14   although such matter may or may not be depending in a court.” See Baron v. City of Los

                                  15   Angeles, 2 Cal. 3d 535, 542 (1970) (internal alteration omitted). Here, RAPC alleges that

                                  16   TTC’s “non-lawyer staff,” when “creat[ing] and review[ing] [a] trademark application,”

                                  17   make “legal determinations about classification” and “recommend[ ] changes to

                                  18   classifications and goods and services descriptions” (see SAC ¶ 26), and that they

                                  19   “prepare pre-filing searches for clients on potentially conflicting marks” and “file the

                                  20   trademark application after reviewing that there are no conflicting marks” (see SAC

                                  21   ¶ 28.b-c). “In close cases, the courts have determined that the resolution of legal

                                  22   questions for another by advice and action is practicing law if difficult or doubtful legal

                                  23   questions are involved which, to safeguard the public, reasonably demand the application

                                  24   of a trained legal mind.” Id. at 543 (internal quotation and citation omitted). In light

                                  25   thereof, the Court declines to find at the pleading stage that the alleged acts by TTC’s

                                  26   non-lawyer staff do not, as a matter of law, constitute “difficult or doubtful legal issues,”

                                  27   see id., particularly given the USPTO’s stated position, as set forth on its website,

                                  28   regarding what actions taken in connection with the submission of a trademark
                                                                                      13
                                  1    application constitute the practice of law.9

                                  2           Fifth, the TTC Defendants have failed to show the doctrine of primary jurisdiction

                                  3    bars the claim, such that the USPTO should initially decide if TTC’s actions constitute the

                                  4    practice of law. Under both federal and state law, “courts may, under appropriate

                                  5    circumstances, determine that the initial decisionmaking responsibility should be

                                  6    performed by the relevant agency rather than the courts.” See Syntek Semiconductor

                                  7    Co. v. Microchip Technology Inc., 307 F.3d 775, 780-81 (9th Cir. 2002) (holding doctrine

                                  8    of primary jurisdiction may be applied where there is “need to resolve an issue” that “has

                                  9    been placed by Congress within the jurisdiction of an administrative body”); see also

                                  10   Cundiff v. GTE California Inc., 101 Cal. App. 4th 1395, 1412 (2002) (noting “specialized

                                  11   knowledge of the relevant agency” and need for “uniformity of application of

                                  12   administrative regulation”). Here, although the USPTO, as set forth above, has identified
Northern District of California
 United States District Court




                                  13   on its website conduct that, in its view, constitutes the unauthorized practice of law, the

                                  14   USPTO has made clear its position that “Congress has not authorized [it] to regulate

                                  15   entities such as TTC.” (See USPTO’s Mot. to Dismiss, filed June 15, 2018, at 7:24-25.)

                                  16   Under such circumstances, dismissal under the doctrine of primary jurisdiction is

                                  17   unwarranted.

                                  18   //

                                  19

                                  20          9
                                                 On a webpage titled “Warning about unauthorized practice of law,” the USPTO
                                  21   states that “non-attorneys” cannot perform the following acts: “[c]onsulting with or giving
                                       advice to an applicant or registrant in contemplation of filing a trademark application or
                                  22   application-related document” or “[p]reparing or prosecuting an application.” (See SAC
                                       ¶ 27.a-b (quoting USPTO webpage at https://www.uspto.gov/trademark/trademark-
                                  23   updates-and-announcements/warning-unauthorized-lawpractice).) On a separate
                                       webpage in which the USPTO states it “cannot give legal advice,” it identifies the
                                  24   following acts, inter alia, that constitute “legal advice”: “[c]onducting pre-filing searches
                                       for potentially conflicting trademarks,” “[a]nalyzing or pre-approving documents before
                                  25   filing,” and “[a]dvising applicants on substantive examination issues, such as the
                                       acceptability of . . . classification of goods and services.” (See SAC ¶ 27.d-f) (quoting
                                  26   USPTO webpage at https://www.uspto.gov/learning-and-resources/support-centers/
                                       trademark-assistance-center)); see also People v. Landlords Professional Services, 215
                                  27   Cal. App. 3d 1599, 1608 (1989) (holding non-lawyers’ assisting clients in completing legal
                                       forms does “not amount to the practice of law as long as the service offered by [the non-
                                  28   lawyer] [is] merely clerical”).

                                                                                      14
                                  1           Lastly, the TTC Defendants argue that, although RAPC alleges it is entitled to

                                  2    restitution (see SAC, Req. for Relief, ¶ 3), RAPC has failed to allege any facts to support

                                  3    a finding that it is entitled to restitution. “[A]n order for restitution is one compelling a

                                  4    [§ 17200] defendant to return money obtained through an unfair business practice to

                                  5    those persons in interest from whom the property was taken, that is, to persons who had

                                  6    an ownership interest in the property or those claiming through that person.” Korea

                                  7    Supply Co. v. Lockheed Martin Corp., 29 Cal. 4th 1134, 1149 (2003) (internal quotation

                                  8    and citation omitted). Here, RAPC fails to plead any facts to support a finding that TTC,

                                  9    by reason of its having allegedly engaged in the unauthorized practice of law, obtained

                                  10   from RAPC any property in which RAPC had an ownership interest. Consequently, to the

                                  11   extent RAPC seeks relief under § 17200 for TTC’s alleged unauthorized practice of law,

                                  12   RAPC is limited to seeking an injunction. See ABC Int’l Traders, Inc. v. Matsushita
Northern District of California
 United States District Court




                                  13   Electric Corp., 14 Cal. 4th 1247, 1268 (1997) (holding only possible remedies available to

                                  14   plaintiff who prevails on § 17200 claim are injunctive relief and restitution).

                                  15          In sum, to the extent RAPC’s § 17200 claim is based on TTC’s allegedly having

                                  16   engaged in the unlawful practice of law, the claim is not subject to dismissal, but the sole

                                  17   remedy that may be sought is injunctive relief.

                                  18                  b. Liability of Swyers

                                  19          RAPC alleges Swyers has violated § 17200 by submitting to the USPTO

                                  20   “fraudulent specimens” (see SAC ¶¶ 32, 77.a-b; see also SAC ¶ 74.b), and by engaging

                                  21   in the “unauthorized practice of law” (see SAC ¶¶ 74, 77.a, 77.c).

                                  22          To the extent the claim is based on the submission of fraudulent specimens, the

                                  23   claim is subject to dismissal for the reasons stated above with respect to RAPC’s

                                  24   § 17200 claim against TTC. To the extent the claim is based on the unauthorized

                                  25   practice of law, the claim is also subject to dismissal, in that RAPC’s conclusory

                                  26   allegation that Swyers engaged in such practice as an “accomplice to” and by “aid[ing]

                                  27   and abett[ing]” TTC (see SAC ¶ 30; see also SAC 44.b), is not supported by any factual

                                  28   allegations. See Twombly, 550 U.S. at 555 (requiring more than “labels and conclusions”
                                                                                       15
                                  1    to survive motion to dismiss).10

                                  2           Accordingly, to the extent RAPC’s § 17200 claim is alleged against Swyers, the

                                  3    claim is subject to dismissal.

                                  4                   c. Liability of Trademark Defendants

                                  5           RAPC alleges the Trademark Defendants have violated § 17200 by submitting to

                                  6    the USPTO “fraudulent specimens” (see SAC ¶¶ 32, 77.a-b; see also SAC ¶ 76.a), and

                                  7    by engaging in the “unauthorized practice of law” (see SAC ¶¶ 7, 77.a-b; see also SAC

                                  8    ¶ 76.b).

                                  9           The Trademark Defendants argue RAPC has failed to allege sufficient facts to

                                  10   support a finding that personal jurisdiction over either of them exists in the Northern

                                  11   District of California.

                                  12          In that regard, RAPC alleges that the Court has “specific personal jurisdiction over
Northern District of California
 United States District Court




                                  13   [the Trademark Defendants] because they have minimum contacts with California.” (See

                                  14   SAC ¶ 20). The alleged “minimum contacts” consist of Trademark PLLC’s having

                                  15   “numerous California customers in trademark filing matters” (see SAC ¶ 21), Trademark

                                  16   LLC’s having “hundreds of California customers in trademark filing matters” (see SAC

                                  17   ¶ 22), and both Trademark PLLC and Trademark LLC’s having “directed their

                                  18   advertisements and promotions at consumers in California (see SAC ¶ 23).

                                  19          A court has "specific jurisdiction" over a defendant if “(1) the defendant has

                                  20   performed some act or consummated some transaction within the forum or otherwise

                                  21   purposefully availed himself of the privileges of conducting activities in the forum, (2) the

                                  22

                                  23          10
                                                RAPC does allege that the USPTO filed against Swyers a complaint in which it
                                  24   stated he engaged in the unauthorized practice of law by, inter alia, allowing non-lawyers
                                       to sign his name on trademark applications. (See SAC ¶¶ 34, 40-43.) The SAC does not
                                  25   include, however, any facts to support a finding that Sywers did engage in such conduct,
                                       and the USPTO’s complaint was resolved without a determination on its merits. (See
                                  26   SAC ¶¶ 34.j-38.) Further, although RAPC alleges Swyers “fails to maintain an IOLTA
                                       account for customers of TTC” and “fails to conduct conflict checks” (see SAC ¶ 44.c),
                                  27   such allegations do not support a finding that Swyers engaged in the unauthorized
                                       practice of law, but only, at best, that he failed to comply with certain rules of professional
                                  28   conduct.

                                                                                     16
                                  1    claim arises out of or results from the defendant's forum-related activities, and (3) the

                                  2    exercise of jurisdiction is reasonable.” See Bancroft & Masters, Inc. v. Augusta Nat'l Inc.,

                                  3    223 F.3d 1082, 1086 (9th Cir. 2000). Here, the Trademark Defendants argue, RAPC has

                                  4    failed to allege any facts to support a finding that its § 17200 claim arises out of or

                                  5    resulted from the California-related activities identified in the SAC. The Court agrees.

                                  6           First, RAPC fails to allege any facts to show that either of the Trademark

                                  7    Defendants submitted to the USPTO a fraudulent specimen on behalf of any California

                                  8    customer or in a manner that otherwise arose out of or resulted from any of their alleged

                                  9    California-related activities. Second, RAPC fails to allege that either of the Trademark

                                  10   Defendants has engaged in the unlawful practice of law in California or on behalf of any

                                  11   California customer. Lastly, the § 17200 claim is not based on any advertisement or

                                  12   promotion by either of the Trademark Defendants, let alone an advertisement or
Northern District of California
 United States District Court




                                  13   promotion directed at consumers in California. In sum, RAPC has failed to allege

                                  14   sufficient facts to support a finding that its § 17200 claim “arises out of or results from” the

                                  15   alleged “forum-related activities” of the Trademark Defendants. See id.11

                                  16          Accordingly, to the extent RAPC’s § 17200 claim is alleged against the Trademark

                                  17   Defendants, the claim is subject to dismissal.

                                  18          2. Declaratory Judgment

                                  19          In its First Cause of Action, which, as noted, is asserted against TTC only, RAPC

                                  20   alleges it is entitled to a declaration “as to whether TTC is engaged in the unauthorized

                                  21
                                              11
                                  22             Trademark LLC also argues it has no contacts in California, relying on a
                                       declaration from its “controlling member,” who states that Trademark LLC “is only a
                                  23   holding company and has never assisted customers with anything, including filing
                                       trademark applications, in California or anywhere else.” (See Swyers Decl. ¶ 1, 6, 10.)
                                  24   In response, RAPC relies on “Annual Reports” submitted by Trademark LLC to the State
                                       of North Carolina in the years 2012 through and including 2017, in which, under the
                                  25   heading “Description of Nature of Business,” Trademark LLC listed, “Federal Copyright
                                       and Trademark Protection Services.” (See SAC Ex. 22.) In light of the above finding,
                                  26   however, the Court need not determine whether RAPC’s evidence suffices as a “prima
                                       facie showing of jurisdictional facts” as to the nature of Trademark LLC’s business
                                  27   activities, see Data Disc, Inc. v. Systems Technology Associates, Inc., 557 F.2d 1280,
                                       1285 (9th Cir. 1977), or whether RAPC is entitled to discovery as to that issue, see id. at
                                  28   1285 n.1.

                                                                                     17
                                  1    practice of law.” (See SAC ¶ 65.)

                                  2           By order filed July 17, 2018, the Court dismissed RAPC’s claim for declaratory

                                  3    judgment against another defendant, as alleged in the First Amended Complaint (“FAC”),

                                  4    finding a claim for declaratory judgment seeking no more than a declaration of a

                                  5    defendant’s liability for another existing cause of action is “‘merely duplicative’” and, as

                                  6    such, “‘properly dismissed.’” (See Order, filed July 17, 2018, at 17:16-19 (quoting Swartz

                                  7    v. KPMG LLP, 476 F.3d 756, 765-66 (9th Cir. 2007).) Here, as noted, RAPC bases its

                                  8    § 17200 claim on TTC’s having allegedly engaged in the unauthorized practice of law.

                                  9    Consequently, as the First Cause of Action does no more than seek a finding that RAPC

                                  10   has engaged in an act that violates § 17200, it constitutes a duplicative claim. See

                                  11   Swartz, 476 F.3d at 765-66.

                                  12          Accordingly, the First Cause of Action is subject to dismissal.
Northern District of California
 United States District Court




                                  13   C. Leave to Amend

                                  14          Defendants argue in their respective motions that RAPC should not be afforded

                                  15   further leave to amend.

                                  16          Although the Court, by order filed July 17, 2018, dismissed with leave to amend

                                  17   the claims alleged in the FAC, none of the deficiencies identified above, with the

                                  18   exception of the deficiency in the First Claim for Relief, were the subject of the prior

                                  19   order, and it is not clear that at least some of the newly identified deficiencies could not

                                  20   be cured by further amendment.

                                  21          Accordingly, the Court will afford RAPC leave to amend to cure the deficiencies

                                  22   identified herein with respect to the Second and Third Claims for Relief.

                                  23                                          CONCLUSION

                                  24          For the reasons stated above, the TTC Defendants’ motion to dismiss is hereby

                                  25   GRANTED in part and DENIED in part, and the Trademark Defendants’ motion to

                                  26   dismiss is hereby GRANTED, as follows:

                                  27          1. The First Claim for Relief is hereby DISMISSED without leave to amend;

                                  28          2. The Second Claim for Relief, to the extent based on “Created by the Top
                                                                                     18
                                  1    Trademark Law Firm in the United States” and “As Featured in,” is hereby DISMISSED

                                  2    with leave to amend; in all other respects, the Second Claim for Relief is not subject to

                                  3    dismissal.

                                  4           3. The Third Claim for Relief is hereby DISMISSED with leave to amend, with the

                                  5    exception of RAPC’s claim for injunctive relief based on the alleged unauthorized practice

                                  6    of law by TTC, which claim is not subject to dismissal.

                                  7           4. RAPC is hereby afforded leave to amend solely as to the Second and Third

                                  8    Claims for Relief and solely to cure the deficiencies in those two claims as identified

                                  9    above. Any Third Amended Complaint shall be filed no later than October 31, 2018. If

                                  10   RAPC does not file a Third Amended Complaint by the deadline set herein, the instant

                                  11   action will proceed on the remaining claims in the SAC.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: October 12, 2018
                                                                                                 MAXINE M. CHESNEY
                                  15                                                             United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    19
